Opinion of the Court
Per Curiam:
The accused was convicted by a general court-martial of possession of marihuana in Naha City, Okinawa, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. He contends that, since the offense was committed outside the limits of any United States military installation on Okinawa, he could not be tried by court-martial for his misconduct. See O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969). In United States v Ortiz, 20 USCMA 21, 42 CMR 213, decided this date, we held that the limitation on court-martial jurisdiction defined in the O’Callahan case was inoperative in Okinawa. Also, in United States v Beeker, 18 USCMA 563, 40 CMR 275 (1969), we held that wrongful possession of marihuana in the civilian community possessed sufficient military significance to make that misconduct triable by court-martial within the rationale of O’Callahan. We, therefore, affirm the decision of the United States Air Force Court of Military Review.